
	
		I
		112th CONGRESS
		2d Session
		H. R. 4161
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to provide that
		  the United States Postal Service may not close or consolidate any postal
		  facility located in a ZIP code with a high rate of population growth, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Defending Quality Postal Delivery for the Future
			 Act.
		2.Closure or
			 consolidation of postal facilities in ZIP codes with high population
			 growthSection 404 of title
			 39, United States Code, is amended by adding at the end the following:
			
				(f)(1)Notwithstanding any
				other provision of this title, the Postal Service may not close or consolidate
				any post office or other postal facility that is located in a ZIP code that has
				a high rate of population growth.
					(2)(A)Not later than 30 days
				after the date of enactment of this subsection, and not later than 60 days
				after the end of each year thereafter, the Postmaster General shall determine,
				in consultation with the Secretary of Commerce, whether a ZIP code has a high
				rate of population growth for purposes of paragraph (1).
						(B)In making the annual determination
				required under subparagraph (A), the Postmaster General shall, using population
				data available from the Bureau of the Census, compare the population of a ZIP
				code at the end of such year with the population of such ZIP code at the
				beginning of such
				year.
						.
		
